Name: COMMISSION REGULATION (EC) No 273/96 of 13 February 1996 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy;  cooperation policy;  agricultural activity
 Date Published: nan

 No L 36/ 18 r~EN | Official Journal of the European Communities 14. 2. 96 COMMISSION REGULATION (EC) No 273196 of 13 February 1996 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 (8), as last amended by Regulation (EC) No 1 50/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (10), as last amended by Regula ­ tion (EC) No 2853/95 (") ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, Whereas Article 8 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Regulation (EEC) No 2777/75 provides that from 1 July 1995 all exports for which refunds are requested, with the exception of exports of day-old chicks, shall be subject to the presentation of an export licence with advance fixing of the refund ; whereas the specific implementing rules for these arrangements are laid down in Commission Regulation (EC) No 1372/95 (3), as last amended by Regulation (EC) No 1 80/96 (4) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector ; The list of product codes for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto for exports to be carried out on the basis of the export licences referred to in Article 2 of Regulation (EC) No 1372/95 or on the basis of the 'ex-post ' export licences referred to in Article 9 of the same Regulation . Whereas Council Regulation (EEC) No 990/93 (*), as amended by Regulation (EC) No 1380/95 (6), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 2815/95 0 ; whereas account should be taken of this fact when fixing the refunds : Article 2 This Regulation shall enter into force on 14 February 1996.(') OJ No L 282, 1 . 11 . 1975, p. 77. R OJ No L 305, 19. 12. 1995, p. 49 . (3) OJ No L 133, 17. 6. 1995, p. 26. ( «) OJ No L 25, 1 . 2. 1996, p. 27. 0 OJ No L 102, 28 . 4. 1993, p. 14. 6 OJ No L 138 , 21 . 6 . 1995, p. 1 . 0 OJ No L 297, 9. 12. 1995, p. 1 . (8) OJ No L 387, 31 . 12 . 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . ( 10) OJ No L 108 , 1 . 5. 1993, p. 106 . (M ) OJ No L 299, 12. 12. 1995, p. 1 . 14. 2. 96 EN Official Journal of the European Communities No L 36/19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 13 February 1996 fixing the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (J) Product code Destination of refund (') Amount of refund (2) ECU/100 units ECU/ 1 00 kg 0105 11 11 000 0105 11 19 000 01 01 1,80 1,80 0207 25 10 000 04 8,00 0105 11 91 000 01 1,80 0207 25 90 000 04 8,00 Ã 105 11 99 000 0105 12 00 000 0105 19 20 000 01 01 01 1,80 0,60 0,60 0207 14 20 900 0207 14 60 900 05 05 4,50 4,50 l 0207 14 70 190 05 4,50 4,50 ECU/ 1 00 kg 0207 14 70 290 05 0207 12 10 900 0207 12 90 190 02 03 02 30,00 8,00 33,00 0207 27 10 990 0207 27 60 000 04 04 15,00 6,50 03 8,00 0207 27 70 000 04 6,50 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iran, Armenia, Azerbaijan, Georgia, Russia, Uzbekistan and Tajikistan, 03 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and those of 02 above, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia and the Czech Republic, 05 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.